FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        February 5, 2018

                                                                           Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                              Clerk of Court
                        _________________________________

SPRING CREEK COAL COMPANY,

      Petitioner,

v.                                                           No. 17-9515

SUSAN McLEAN, o/b/o of Bradford
McLean, deceased; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

      Respondents.
                        _________________________________

          ON PETITION FOR REVIEW OF A DECISION AND ORDER
                   OF THE BENEFITS REVIEW BOARD
                UNITED STATES DEPARTMENT OF LABOR
                         (No. BRB 16-0108 BLA)
                   _________________________________

William S. Mattingly, Jackson Kelly PLLC, Lexington, Kentucky, appearing for
Petitioner.

Sean G. Bajkowski , Counsel for Appellate Litigation (Nicholas C. Geale, Acting
Solicitor of Labor, Maia S. Fisher, Associate Solicitor, and Rita A. Roppolo, Attorney,
with him on the brief), United States Department of Labor, Washington, DC, appearing
for Respondent, Director, Office of Workers’ Compensation Programs, United States
Department of Labor.

Jared L. Bramwell, Kelly & Bramwell, P.C., Draper, Utah, appearing for Respondent
Susan McLean.
                       _________________________________

Before BRISCOE, LUCERO, and BACHARACH, Circuit Judges.
                   _________________________________
BRISCOE, Circuit Judge.
                     _________________________________

       Spring Creek Coal Company (Spring Creek) petitions for review of a decision

by the Department of Labor (DOL) awarding survivors’ benefits to Susan McLean

under the Black Lung Benefits Act (BLBA), 30 U.S.C. §§ 901-944. The DOL

concluded that Bradford McLean, Mrs. McLean’s deceased husband, became

disabled and died from his exposure to coal dust during the course of his employment

at Spring Creek’s surface coal mine. Exercising jurisdiction pursuant to 33 U.S.C.

§ 921(c) and 30 U.S.C. § 932(a), we deny Spring Creek’s petition.1

                                                  I

                                       Factual background

       Bradford McLean was born in Sheridan, Wyoming, on November 23, 1943. In

October 1977, Mr. McLean began working for Wyoming-based Big Horn Coal

Company (Big Horn). During his time with Big Horn, Mr. McLean worked as a shop

laborer, plant laborer, utility oiler, drill helper, drill operator, and truck driver. In the

summer of 1986, Mr. McLean left his employment with Big Horn and began working

for Montana-based Spring Creek. At Spring Creek, Mr. McLean worked as a utility

       1
         Shortly after Spring Creek filed its petition, the clerk of this court directed
the parties to address the matter of this court’s jurisdiction in light of the fact that Mr.
McLean last worked at a coal mine in Montana. The parties unanimously assert, and
we agree, that we have jurisdiction over Spring Creek’s petition because, even
though Mr. McLean’s place of last exposure to coal mine dust was in Montana, he
also was exposed to coal mine dust when he worked in Wyoming. See Consolidation
Coal Co. v. Chubb, 741 F.2d 968, 970-71 (7th Cir. 1984) (holding that jurisdiction is
proper in any jurisdiction where a coal miner was employed because pneumoconiosis
“is caused by extensive, extended exposure to coal dust, and it is impossible to say
that any one exposure caused the disease.”).
                                              2
person, an assistant driller/shooter, and a driller shooter. It is undisputed that all of

Mr. McLean’s work occurred above ground in open pit coal mines.

       In approximately 2001, Mr. McLean for the first time “noted running out of

breath with heavy physical exertion.” Joint App. at 10. Mr. McLean did not

immediately seek a medical evaluation of his condition, and instead waited until

approximately 2003 to discuss the matter with his primary care physician. “[B]y

2006 he was unable to complete the requirements of employment and eventually was

unable to complete activities of daily living . . . .” Id. at 21. In 2006, Mr. McLean

was referred to Dr. Robert Merchant, a pulmonologist in Billings, Montana.

According to Mr. McLean, he was told by Dr. Merchant “that only 29% of his lungs

were working” and Dr. Merchant diagnosed him as suffering from chronic

obstructive pulmonary disease (COPD). Id. at 10.

       Mr. McLean stopped working in or around coal mines on March 31, 2006, at

the advice of his doctor. On September 28, 2006, Mr. McLain was approved for

long-term disability. At that time, Dr. Merchant concluded that Mr. McLain was

suffering from “severe lung disease from a combination of tobacco use and coal mine

dust exposures.” Id. at 9. Dr. Merchant further concluded that Mr. McLain was

“severe[ly] impair[ed]” and “totally disabled.” Id. On October 1, 2008, Mr. McLean

transferred from long-term disability to retirement.

       In addition to his exposure to coal dust during his employment, two other

factors potentially contributed to his COPD. First, Mr. McLean’s childhood home

lacked electricity and, therefore, “food was cooked on a wood or coal burning stove.”

                                             3
Id. at 21. “Such an activity is associated with a very high risk for the development of

chronic obstructive pulmonary disease . . . .” Id. Second, Mr. McLean smoked for

most of his adult life. More specifically, between the ages of twenty and sixty-four,

he smoked approximately 1.5 packs of cigarettes per day. He ultimately quit

smoking in May of 2008.

                               Procedural background

      a) The submission and initial processing of the claim
      On September 7, 2010, Mr. McLean submitted a claim for benefits under the

BLBA. Mr. McLean died on June 11, 2011, while his claim for benefits was

pending. Mr. McLean’s wife, Susan McLean, succeeded him as the claimant.

      The DOL’s “District Director approved the claim, because the evidence

established the elements of entitlement that Mr. . . . McLean had [coal worker’s

pneumoconiosis] and was totally disabled due to pneumoconiosis.” Id. at 242.

      On July 21, 2011, Spring Creek requested a hearing before an administrative

law judge (ALJ). Consequently, the case was referred to the Office of Administrative

Law Judges for a formal hearing. The case was assigned to a specific ALJ on June

27, 2013. On September 23, 2013, the ALJ held an evidentiary hearing in Denver,

Colorado. Both Mrs. McLean and her son testified about Mr. McLean’s experiences

as a coal miner. Spring Creek presented its own witnesses who testified about the

working conditions at the mine where Mr. McLean was employed.




                                           4
      b) The ALJ’s decision and order
      On October 6, 2015, the ALJ issued a decision and order awarding benefits to

Mrs. McLean under the BLBA. In doing so, the ALJ first found “that for at least 15

years of his coal-mine employment at Spring Creek . . . , Mr. McLean worked in dust

conditions substantially similar to those found in underground mining.” Id. at 247.

The ALJ explained that “[e]ven though Mr. McLean worked inside a cab with an

attached dust collector, he was regularly exposed to coal dust when he worked for

Spring Creek.” Id. “Furthermore,” the ALJ noted, “Mr. McLean’s wife’s and son’s

testimony of his daily appearance after work suggest[ed] Mr. McLean was regularly

exposed to dust.” Id. As for the evidence submitted by Spring Creek regarding the

dust exposure that Mr. McLean likely encountered during his employment,2 the ALJ

concluded that it was “insufficient to show that Mr. McLean was not regularly

exposed to coal mine dust.” Id. The ALJ therefore concluded that “the first

condition necessary to invoke the [applicable statutory and regulatory] presumption

of total disability due to pneumoconiosis” had been met. Id. The ALJ in turn noted

that “[t]he parties stipulated that [Mr. McLean] had a totally disabling pulmonary or

respiratory impairment.” Id. at 247-48. Thus, the ALJ concluded that Mrs. McLean

“ha[d] established the applicability of the rebuttable presumption that [Mr. McLean]

was totally disabled due to pneumoconiosis.” Id. at 248.

      2
       Spring Creek’s witnesses reported that approximately twenty-three dust
samples were taken at the driller position over a twenty-year period and that those
samples showed the dust levels to be lower than the maximum limit established by
the Mine Safety and Health Administration (MSHA).

                                          5
       To rebut this presumption, the ALJ noted, Spring Creek was required to show

either (1) that Mr. McLean “did not have any form of pneumoconiosis under the

pertinent statutory and regulatory standards,” i.e., that he did not suffer from either

“clinical pneumoconiosis” or “legal pneumoconiosis,”3 or (2) “that ‘his respiratory or

pulmonary impairment did not arise out of, or in connection with, employment in a

coal mine.’” Id. (quoting 30 U.S.C. § 921(c)(4)). Addressing the evidence in the

record, the ALJ found “that the x-ray evidence and Dr. [Peter] Tuteur’s medical

opinion establish[ed] that [Mr. McLean] did not have clinical pneumoconiosis.” Id.

at 251. And, “[t]here being no evidence to the contrary,” the ALJ “f[ou]nd that

[Spring Creek] . . . disproved the existence of clinical pneumoconiosis pursuant to

Section 718.305(d)(1)(i)(B).” Id. As for legal pneumoconiosis, however, the ALJ

found “that the medical opinion evidence [offered by Spring Creek][wa]s insufficient

to disprove the existence of legal pneumoconiosis.” Id. More specifically, the ALJ

found that “[t]here [wa]s simply no well-reasoned, documented opinion, consistent

with the regulatory standards and their scientific bases, establishing that [Mr.

McLean] did not suffer from legal pneumoconiosis.” Id. at 258. Thus, the ALJ

concluded that Spring Creek “failed to establish by a preponderance of the credible

medical evidence that [Mr. McLean] d[id] not suffer from pneumoconiosis.” Id. at

259.

       3
        As the ALJ noted, ““[c]linical pneumoconiosis consists of those diseases
recognized by the medical community as pneumoconiosis such as coal workers’
pneumoconiosis or silicosis” while “[l]egal pneumoconiosis is defined as ‘any
chronic lung disease or impairment and its sequelae arising out of coal mine
employment.’” Aplt. App. at 248 (quoting 20 C.F.R. § 718.201(a)(2)).
                                            6
      The ALJ in turn found that Spring Creek “ha[d] failed to rebut the presumption

that [Mr. McLean] was totally disabled due to legal pneumoconiosis.” Id.

Consequently, the ALJ concluded that Mrs. McLean “[wa]s entitled to benefits under

the Act.” Id. at 260. Because it was unclear from the record when Mr. McLean

“became totally disabled due to pneumoconiosis,” the ALJ ordered that “benefits

sh[ould] commence from September 2010, the month in which [Mr. McLean] filed

the claim.” Id.

      c) The Board’s decision and order
      Spring Creek appealed the ALJ’s decision to the DOL’s Benefits Review

Board (the Board). Spring Creek asserted two general arguments: (1) that the ALJ

“erred in finding that [Mr. McLean] established at least fifteen years of qualifying

coal mine employment,” and in turn erred in finding that Mr. McLean “invoked the

Section 411(c)(4) presumption”; and (2) that the ALJ “erred in finding that [Spring

Creek] did not rebut the presumption.” Id. at 264. On February 16, 2017, the Board

issued a written decision and order rejecting Spring Creek’s arguments and affirming

the ALJ’s decision. In doing so, the Board first rejected Spring Creek’s argument

that the ALJ “applied an incorrect standard” in deciding to credit Mr. McLean “with

at least fifteen years of qualifying coal mine employment.” Id. at 267. The ALJ, the

Board noted, “applied the correct standard, requiring claimant to establish that [Mr.

McLean’s] surface coal mine employment regularly exposed him to coal-mine dust.”

Id. The Board in turn rejected Spring Creek’s argument that the ALJ “erred in

finding the evidence established that [Mr. McLean] was regularly exposed to coal-

                                           7
mine dust while working at his surface coal mine employment.” Id. at 268. Thus,

the Board in turn affirmed the ALJ’s “determination that claimant invoked the

rebuttable presumption of total disability due to pneumoconiosis at Section

411(c)(4).” Id. Finally, the Board rejected Spring Creek’s argument that the ALJ

“erred in finding that [Spring Creek] failed to establish that [Mr. McLean] did not

have legal pneumoconiosis.” Id. at 269. In doing so, the Board concluded that the

ALJ “permissibly discredited the opinions of [Spring Creek’s experts] Drs. [Robert]

Farney and [Peter] Tuteur, the only opinions supportive of a finding that [Mr.

McLean] did not suffer from legal pneumoconiosis.” Id. at 270. Accordingly, the

Board affirmed the ALJ’s decision and order awarding benefits to Mrs. McLean.

                                          II

      Spring Creek now petitions for review of the Board’s decision and order.

“Once the Board makes a merits determination, the [BLBA] allows for only ‘limited’

judicial review to determine ‘whether substantial evidence supports the factual

findings of the ALJ and whether the legal conclusions of the [Board] and ALJ are

rational and consistent with applicable law.’” Westmoreland Coal Co. v. Stallard,

876 F.3d 663, 668 (4th Cir. 2017) (quoting Hobet Mining, LLC v. Epling, 783 F.3d
498, 504 (4th Cir. 2015)). As a result, “we review the ALJ’s factual findings for

‘substantial evidence’ . . . and the Board’s legal conclusions de novo.” Id. Further,

“we do not reweigh the evidence, but instead ask if, based on the record as a whole,

substantial evidence is present to support the ALJ’s decision.” Antelope Coal

Co./Rio Tinto Energy Am. v. Goodin, 743 F.3d 1331, 1341 (10th Cir. 2014). “‘[T]he

                                           8
task of weighing conflicting medical evidence is within the sole province of the

ALJ.’” Id. (quoting Hansen v. Dir., OWCP, 984 F.2d 364, 368 (10th Cir. 1993)

(alteration in original)).

       a) The BLBA and its statutory and regulatory framework
       The stated purpose of the BLBA is “to provide benefits . . . to coal miners who

are totally disabled due to pneumoconiosis [(black lung disease)] and to the surviving

dependents of miners whose death was due to such disease.” 30 U.S.C. § 901(a).

Pneumoconiosis, according to DOL regulations implementing the BLBA, is “a

chronic dust disease of the lung and its sequelae, including respiratory and

pulmonary impairments, arising out of coal mine employment.” 20 C.F.R.

§ 718.201(a). “This definition includes both medical, or ‘clinical’, pneumoconiosis

and statutory, or ‘legal’, pneumoconiosis.” Id. Clinical pneumoconiosis “consists

of” a number of “diseases recognized by the medical community as pneumoconiosis”

that are “characterized by permanent deposition of substantial amounts of particulate

matter in the lungs and the fibrotic reaction of the lung tissue to that deposition

caused by dust exposure in coal mine employment.” Id. § 718.201(a)(1). Legal

pneumoconiosis “includes any chronic lung disease or impairment and its sequelae

arising out of coal mine employment.” Id. § 718.201(a)(2).

       To establish entitlement to benefits under the BLBA, a claimant must

demonstrate that: (1) he is a miner as defined in the applicable regulation; (2) he has

pneumoconiosis (either form); (3) the pneumoconiosis arose out of coal mine



                                            9
employment; (4) he is totally disabled; and (5) the pneumoconiosis contributes to the

total disability. 20 C.F.R. § 725.202(d).

          The BLBA adopts several presumptions that apply for purposes of determining

whether a miner is totally disabled due to pneumoconiosis and whether the death of a

miner was due to pneumoconiosis. See 30 U.S.C. § 921(c)(1)-(5). One of those

presumptions, the fifteen-year presumption, is central to the outcome in this case and

states:

                [I]f a miner was employed for fifteen years or more in one
                or more underground coal mines, and if there is a chest
                roentgenogram submitted in connection with such miner’s,
                his widow’s, his child’s, his parent’s, his brother’s, his
                sister’s, or his dependent’s claim under this subchapter and
                it is interpreted as negative with respect to the
                requirements of paragraph (3) of this subsection, and if
                other evidence demonstrates the existence of a totally
                disabling respiratory or pulmonary impairment, then there
                shall be a rebuttable presumption that such miner is totally
                disabled due to pneumoconiosis, that his death was due to
                pneumoconiosis, or that at the time of his death he was
                totally disabled by pneumoconiosis. In the case of a living
                miner, a wife’s affidavit may not be used by itself to
                establish the presumption. The Secretary shall not apply
                all or a portion of the requirement of this paragraph that
                the miner work in an underground mine where he
                determines that conditions of a miner’s employment in a
                coal mine other than an underground mine were
                substantially similar to conditions in an underground mine.
                The Secretary may rebut such presumption only by
                establishing that (A) such miner does not, or did not, have
                pneumoconiosis, or that (B) his respiratory or pulmonary
                impairment did not arise out of, or in connection with,
                employment in a coal mine.




                                            10
30 U.S.C. § 921(c)(4).4

      The fifteen-year presumption outlined in § 921(c)(4) “was [first] created in

1972” and later “repealed in 1981.” Consolidation Coal Co. v. Dir., Office of

Workers’ Comp. Programs, 864 F.3d 1142, 1145 (10th Cir. 2017). “In 2010,

however, Congress revived the presumption as to all claims filed after January 1,

2005, and pending on or after March 23, 2010.” Id.

      Following Congress’s revival of the fifteen-year presumption, the DOL, at

Congress’s express direction, revised and adopted a regulation, 20 C.F.R. § 718.305,

providing further guidance on the implementation of the presumption.5 Subsection

(b) of the regulation addresses when and how the statutory presumption may be

invoked by a claimant and provides, in pertinent part:

             (1) The claimant may invoke the presumption by
             establishing that—

             (i) The miner engaged in coal-mine employment for fifteen
             years, either in one or more underground coal mines, or in
             coal mines other than underground mines in conditions


      4
         Subsection 921(c)(3), which is referred to in subsection 921(c)(4), provides,
in essence, that a miner suffering from a chronic dust disease of the lung shall be
entitled to an irrebuttable presumption that he is totally disabled due to
pneumoconiosis if chest x-ray opacities indicate the presence of complicated
pneumoconiosis. 30 U.S.C. § 921(c)(3); see Usery v. Turner Elkhorn Mining Co.,
428 U.S. 1, 7 (1976) (noting that “pneumoconiosis is customarily classified as
‘simple’ or ‘complicated’”). In this case, it is undisputed that Mr. McLean had
simple, rather than complicated, pneumoconiosis.
      5
        In 30 U.S.C. § 921(b), Congress expressly directed the Secretary to adopt
regulations “prescrib[ing] standards for determining . . . whether a miner is totally
disabled due to pneumoconiosis and for determining whether the death of a miner
was due to pneumoconiosis.”
                                           11
              substantially similar to those in underground mines, or in
              any combination thereof; and

              (ii) The miner or survivor cannot establish entitlement
              under § 718.304 by means of chest x-ray evidence; and

              (iii) The miner has, or had at the time of his death, a totally
              disabling respiratory or pulmonary impairment established
              pursuant to § 718.204, except that § 718.204(d) does not
              apply.

              (2) The conditions in a mine other than an underground
              mine will be considered “substantially similar” to those in
              an underground mine if the claimant demonstrates that the
              miner was regularly exposed to coal-mine dust while
              working there.


20 C.F.R. § 718.305(b) (emphasis added).

        Subsection (d) of the regulation, entitled “Rebuttal,” in turn acknowledges that

a party opposing a miner’s claim “may rebut the presumption” and states, in pertinent

part:

              (2) Survivor’s claim. In a claim filed by a survivor, the
              party opposing entitlement may rebut the presumption
              by—

              (i) Establishing both that the miner did not have:

              (A) Legal pneumoconiosis as defined in § 718.201(a)(2);
              and

              (B) Clinical pneumoconiosis as defined in § 718.201(a)(1),
              arising out of coal mine employment (see § 718.203); or

              (ii) Establishing that no part of the miner’s death was
              caused by pneumoconiosis as defined in § 718.201.




                                            12
20 C.F.R. § 718.305(d)(2).6

      b) Spring Creek’s challenge to the regulation

      Spring Creek challenges the legitimacy of 20 C.F.R. § 718.305(b)(2).

According to Spring Creek, the “regularly exposed to coal-mine dust” standard

adopted in that part of the regulation for assessing claims of above-ground coal

miners, such as Mr. McLean, fails to satisfy the statutory standard that is outlined in

30 U.S.C. § 921(c)(4), i.e., that “conditions of a miner’s employment in a coal mine

other than an underground mine were substantially similar to conditions in an

underground mine.” Simply put, Spring Creek contends the regulation’s “regularly

exposed to coal-mine dust” standard does not equate to the statute’s standard which

requires a showing of conditions “substantially similar” to those in an underground

mine. Spring Creek argues that an above-ground mining position is not

“substantially similar” to an underground mining position merely because a miner in

an above-ground position is “regularly” exposed to coal mine dust. Aplt. Br. at 25.

Indeed, Spring Creek argues, “[a] ‘regular exposure to dust’ standard eliminates any

inquiry into whether the quantity of dust exposure was ‘substantially similar’ or if the

dust exposure essentially resembled underground mining without being identical.”

Id. Thus, Spring Creek argues, the DOL’s “§ 718.305(b)(2) regulation provides a

definition different from the statute by looking only for regular dust exposure to find

work in conditions other than an underground mine sufficient to invoke the 15-year

      6
         Although the “regulation went into effect on October 25, 2013, it applies to
all claims covered by the statutory amendment.” Consolidation Coal Co., 864 F.3d at
1145 (citation omitted).
                                           13
presumption.” Id. at 26. Spring Creek also argues that, even though the regulation

allows operators to introduce dust sampling and other information to attempt to rebut

the presumption, the regulation provides “no guidance” as to “how the introduction

of such technical data is relevant or may be used in analyzing the ‘inherently

anecdotal’ lay evidence” that will inevitably be introduced by a claimant. Id. at 29.

      Spring Creek’s arguments, however, are undercut by our prior decision in

Antelope Coal. In that case, we dealt with a BLBA claim and, in doing so, had to

decide as a threshold matter whether the revised versions of 20 C.F.R.

§§ 718.305(b)(2) and (d)(1) applied to the case since they became effective after the

claim was filed. We held that the revised subsections did in fact “apply because they

do not change existing law and are substantially consistent with prior regulations and

agency practices.” 743 F.3d at 1342. With respect to § 718.305(b)(2) in particular,

we noted that it “addresses when a surface miner’s working conditions are

substantially similar to underground mining working conditions.” Id. Further, we

noted that the Seventh Circuit was “[t]he only circuit to address this issue” and it

“has long held that surface miners do not need to provide evidence of underground

mining conditions to compare with their own working conditions.” Id. (citing

decisions from the Seventh Circuit). “These [Seventh Circuit] decisions,” we held,

“validate the [DOL]’s longstanding position that consistently dusty working

conditions are sufficiently similar to underground mining conditions.”7 Id. And, we


      7
        The ALJ in this case also relied on Seventh Circuit case law in expressly
noting: “Courts have found that, for the § 718.305 presumption to be applicable to
                                           14
held, “[t]he revised regulation,” i.e., § 718.305(b)(2), “codifies that interpretation by

making regular exposure to coal mine dust the standard to determine substantial

similarity of surface working conditions to those in underground mines.” Id.

       Spring Creek acknowledges Antelope Coal in its opening brief, but attempts to

distinguish it as a factual matter. According to Spring Creek, Antelope Coal “was

more tenuous that [sic] the Board suggests and driven by the facts presented.” Aplt.

Br. at 34. In particular, Spring Creek asserts that in Antelope Creek “there was no

evidence to consider but for the miner’s testimony about his exposure to dust at

above-ground mines.” Id. Further, Spring Creek argues that “[t]here was no

§ 718.305(b)(2) to consult at the time of [the] hearing” in Antelope Creek “as it was

not published until September 25, 2013.” Id. Lastly, Spring Creek asserts that in

Antelope Creek “there was no scientific information to measure similarity and guide

the fact finder’s analysis.” Id. at 35.

       We reject Spring Creek’s arguments. To begin with, it is immaterial whether

or not the employer in Antelope Creek presented evidence—scientific or otherwise—

to rebut the miner’s testimony. The important point, for purposes of the instant

appeal, is Antelope Creek’s discussion of the miner’s burden that is outlined in

§ 718.305(b)(2). And, in turn, Spring Creek is incorrect in suggesting that




non-underground employment, a claimant carries the burden of establishing
comparability of dust conditions to employment in an underground mine.” Joint
App. at 245 (citing Dir., OWCP v. Midland Coal Co., 855 F.2d 509, 512 (7th Cir.
1988)).
                                           15
§ 718.305(b)(2) was somehow inapplicable in Antelope Creek simply because it had

not been published at the time of the October 20, 2010 evidentiary hearing before the

ALJ. Indeed, the court in Antelope Creek expressly held that § 718.305(b)(2) was

applicable to the miner’s claim. 743 F.3d at 1341-42. Thus, contrary to Spring

Creek’s assertions, we conclude that Antelope Creek is directly on point and

effectively rebuts Spring Creek’s challenge to the standard outlined in

§ 718.305(b)(2).

      Moreover, Spring Creek’s position is also undercut by the various Seventh

Circuit decisions that we referred to in Antelope Coal. Most notably, in Dir.,

Workers’ Comp. Programs, U.S. Dep’t of Labor v. Midland Coal Co., 855 F.2d 509

(7th Cir. 1988), the Seventh Circuit addressed “the question whether a surface miner,

in order to qualify for the presumption of § [921(c)(4)], bears the burden of

producing evidence of conditions prevailing in an underground mine.” Id. at 511. In

answering this question in the negative, the Seventh Circuit analyzed the language of

§ 921(c)(4) and could “discern no plain meaning of [its] requirement of ‘substantial

similarity.’” Id. “Instead,” the Seventh Circuit stated, “immediately apparent is the

fact that the [BLBA] does not specify whether a claimant must establish similarity to

a particular underground mine, a hypothetical underground mine, the best, worst, or

an average underground mine.” Id. Turning to the legislative history of the BLBA,

the Seventh Circuit found “it somewhat ambiguous,” but was “persuaded” that it

“establish[ed] that Congress, at the very least, was aware that underground mines are

dusty and that exposure to coal dust causes pneumoconiosis.” Id. at 512. The

                                          16
Seventh Circuit in turn held that “[t]his supports the conclusion that Congress

focused specifically on dust conditions in enacting the ‘substantial similarity’

provision.” Id. Ultimately, the Seventh Circuit held that “in order to qualify for the

presumption of [§ 921(c)(4)], a surface miner must only establish that he was

exposed to sufficient coal dust in his surface mine employment.” Id. “It is then the

function of the ALJ,” the Seventh Circuit held, “based on his expertise and, we would

expect, certain appropriate objective factors (such as whether the surface miner was

employed near the tipple—where conditions are apparently known to be very dusty—

or further away from the tipple), to compare the surface mining conditions

established by the evidence to conditions known to prevail in underground mines.”

Id. at 512-13 (footnote omitted).

        Importantly, the DOL expressly relied on the Seventh Circuit’s decision in

Midland Coal when it revised and adopted the current and reinstated version of

§ 718.305(b)(2) in 2013. In discussing the regulation, the DOL stated, in pertinent

part:

              The final rule’s revised language clarifies the
              Department’s intent about how the substantial similarity
              analysis should be conducted. The final rule
              acknowledges, as the Seventh Circuit recognized in
              Midland Coal, a fundamental premise underlying the
              BLBA, as demonstrated by the legislative history, i.e., that
              “underground mines are dusty.” Midland Coal, 855 F.2d
              at 512. Given that legislative fact, it is unnecessary for a
              claimant to prove anything about dust conditions existing
              at an underground mine for purposes of invoking the 15-
              year presumption. Instead, the claimant need only focus
              on developing evidence addressing the dust conditions
              prevailing at the non-underground mine or mines at which

                                           17
the miner worked. The objective of this evidence is to
show that the miner’s duties regularly exposed him to coal
mine dust, and thus that the miner’s work conditions
approximated those at an underground mine. The term
“regularly” has been added to clarify that a demonstration
of sporadic or incidental exposure is not sufficient to meet
the claimant’s burden. The fact-finder simply evaluates
the evidence presented, and determines whether it credibly
establishes that the miner’s non-underground mine
working conditions regularly exposed him to coal mine
dust. If that fact is established to the fact-finder’s
satisfaction, the claimant has met his burden of showing
substantial similarity. And if the periods of regular
exposure in non-underground mine employment (combined
with any underground mine employment) total 15 years or
more, the claimant will be entitled to invoke the
presumption if a total respiratory or pulmonary disability is
also established. This procedure will also alleviate one
commenter’s concern that some administrative law judges
may not be knowledgeable about conditions in
underground mines.

To the extent the comments urge the Department to adopt
technical comparability criteria, such as requiring a
claimant to produce scientific evidence specifically
quantifying the miner’s exposure to coal mine dust during
non-underground mining, the Department rejects the
suggestion. Benefit claimants, who must bear the burden
of proving substantial similarity to invoke the
presumption, generally do not control this type of technical
information about the mines in which the miner worked.
See generally Usery, 428 U.S. at 29 (noting that “showing
of the degree of dust concentration to which a miner was
exposed [is] a historical fact difficult for the miner to
prove.”). Instead, the coal mine operators control dust-
sampling and similar information about their mines. While
this information is publicly available from the Mine Safety
and Health Administration for some mines, it may not be
relevant or available in any particular case. Dust sampling
in non-underground mines is done on a designated-position
basis (e.g., bulldozer operator, driller). See generally 30
CFR 71.201 et seq. Thus, the results may not be relevant
to miners doing other jobs and certainly would not be an

                             18
             adequate basis for the Department to adopt an exposure
             rule for all non-underground miners.

             Instead, the Department believes the standard should be
             one that may be satisfied by lay evidence addressing the
             individual miner’s experiences. Congress enacted the
             Section 411(c)(4) presumption to assist miners and their
             survivors in establishing entitlement to benefits, and also
             permitted certain claimants to prove entitlement by lay
             evidence. 30 U.S.C. 923(b). Putting insurmountable
             hurdles in claimants’ paths does not comport with that
             intent. Moreover, because a claimant’s dust exposure
             evidence will be inherently anecdotal, it would serve no
             purpose for the Department to develop an objective, and
             therefore dissimilar, benchmark of underground mine
             conditions for comparison purposes. The legislative fact
             that underground coal mines are dusty is fully sufficient
             for this purpose. Of course, nothing would preclude a coal
             mine operator from introducing evidence—including any
             technical data within its control—showing that the
             particular miner was not regularly exposed to coal mine
             dust during his non-underground coal mine employment.

Regulations Implementing the Byrd Amendments to the Black Lung Benefits Act:

Determining Coal Miners’ and Survivors’ Entitlement to Benefits, 78 Fed. Reg.

59102, 59104-59105 (Sept. 25, 2013). As these comments make clear, the DOL

clearly considered and rejected the same argument that Spring Creek is asserting in

this case.

       Of course, we are not bound by the DOL’s determination that its own

regulation is consistent with the BLBA. But we must defer to the DOL’s reasonable

interpretation of the BLBA. See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,

Inc., 467 U.S. 837, 842-45 (1984); Andersen v. Dir., Office of Workers’ Comp.

Programs, 455 F.3d 1102, 1103 (10th Cir. 2006) (noting that courts must give


                                         19
“considerable weight” to the DOL’s interpretation of the BLBA). And the DOL’s

explanation reasonably and persuasively indicates why the standard adopted in

§ 718.305(b)(2) is consistent with § 921(c)(4)’s “substantial similarity” standard.

Moreover, the DOL’s explanation undercuts Spring Creek’s argument on appeal that

“[a] ‘regular exposure to dust’ standard eliminates any inquiry into whether the

quantity of dust exposure was ‘substantially similar’ or if the dust exposure

essentially resembled underground mining without being identical.” As the DOL

notes, that is precisely what an ALJ must do in analyzing an above-ground miner’s

claim to the presumption, i.e., the ALJ must, based upon the evidence presented by

the miner and the coal company, determine how much coal dust the miner was

exposed to during his/her career and decide whether that exposure was substantially

similar to what a miner would have been exposed to in an underground mine.

Finally, and relatedly, it is simply unclear what Spring Creek would have an ALJ do

in assessing an above-ground miner’s claim. Really all that an ALJ can do is

precisely what the DOL indicates they must do: “simply evaluate[] the evidence

presented, and determine[] whether it credibly establishes that the miner’s non-

underground mine working conditions regularly exposed him to coal mine dust.” 78

Fed. Reg. 59,105 (Sept. 25, 2013).

      Thus, in sum, we reject Spring Creek’s challenge to the legitimacy of

§ 718.305(b)(2).




                                          20
      c) Did the ALJ err in his analysis of the medical opinions?

      Spring Creek also argues that the case must be remanded because the ALJ

“err[ed] in his analysis of the medical opinions” that were offered at the evidentiary

hearing. Aplt. Br. at 45. In support, Spring Creek first asserts that “if the 15-year

presumption is inapplicable” (as it argues in its first issue), “the ALJ must be

instructed to reweigh the evidence for proof pneumoconiosis and [whether]

pneumoconiosis significantly caused disability rather than determining if the

evidence disproves legal pneumoconiosis and disproves disability due to

pneumoconiosis.” Id. For the reasons outlined above, however, we conclude that the

ALJ properly applied the 15-year presumption. Consequently, we reject Spring

Creek’s argument that the case must be remanded.

      Additionally, Spring Creek argues that “the ALJ’s use of the Preamble [to the

DOL’s regulations] is flawed.” Id. “The Preamble,” Spring Creek asserts,

“explained why the [DOL] found coal mine dust can cause COPD in some instances”

and “its purpose was not to establish that coal mine dust is the cause of all COPD in

all coal miners.” Id. at 45-46. Spring Creek in turn argues that “[t]he Preamble, the

regulations, and the case law recognize that miners can have COPD that is not due to

coal mine dust exposure.” Id. at 46. Spring Creek argues that the ALJ in this case,

however, essentially treated the “Preamble standards” as standing “for the

proposition that any disabled miner with COPD has legal pneumoconiosis.” Id. at 52.

“Such a reading of the regulation,” Spring Creek argues, “flies in the face of the

definition of legal pneumoconiosis, as well as portions of the preamble.” Id. Spring

                                           21
Creek also argues that the ALJ effectively fashioned, based upon the Preamble,

“rule[s] of law that physicians are unable to use parameters of pulmonary function

studies to determine disease causation” and “that decrements in the FEV1/FVC ratio

are always due to coal dust.” Id. at 46 (emphasis in original).

      Spring Creek is mistaken. “As revised in 2000, the [DOL] regulations are

preceded by an extensive Preamble that ‘sets forth the medical and scientific

premises relied on by the [DOL] in coming to [its medical] conclusions in [crafting]

its regulations.’” Westmoreland Coal, 876 F.3d at 667 (quoting Harman Mining Co.

v. Dir., Office of Workers’ Comp. Programs, 678 F.3d 305, 314 (4th Cir. 2012)).

These conclusions, which are “[t]he product of notice-and-comment rulemaking,”

must be accorded “substantial deference” by this court. Id. Consequently, courts

have “repeatedly held that ALJs may look to the Preamble in weighing medical

opinions addressing the cause of a claimant’s disabling lung disease.” Id.

      In this case, the ALJ, after concluding that Mr. McLean was entitled to the

statutory/regulatory presumption of pneumoconiosis, in turn analyzed the medical

evidence to determine whether Spring Creek had rebutted that presumption. The ALJ

first concluded that, in light of the x-ray evidence in the record, there was no

evidence that Mr. McLean suffered from clinical pneumoconiosis and thus “f[ou]nd

that [Spring Creek] ha[d] disproved the existence of clinical pneumoconiosis.” Aplt.

App. at 251. The ALJ then examined the “medical opinion evidence” and concluded

that it was “insufficient to disprove the existence of legal pneumoconiosis.” Id.



                                           22
      In reaching this conclusion, the ALJ first noted that Dr. Eva Gottschall, who

actually examined Mr. McLean for the DOL prior to Mr. McLean’s death, “opined

that [his] coal dust exposure during 29 years of employment in open pit coal mines in

Wyoming and Montana and his 66 pack-year smoking history [we]re ‘substantially

contributing factors to his COPD/emphysema, resulting in lung function

abnormalities and oxygen requirements.’” Id. at 252. Dr. Gottschall “stated that

above-ground strip mining was a ‘substantial contributor’ to the disabling

impairment.” Id. She “diagnosed legal pneumoconiosis based on Mr. McLean’s

smoking history and his coal mine dust exposure.” Id. The ALJ concluded that Dr.

Gottschall’s conclusions and diagnosis were “supported by the underlying data,”

“well-reasoned,” and “entitled to full probative weight.” Id.

      The ALJ in turn rejected the opinions of Drs. Farney and Tuteur, both of

whom were offered by Spring Creek. Dr. Farney, who did not examine Mr. McLean

and instead reviewed only the medical records, “found that Mr. McLean’s chronic

tobacco smoke exposure was the overwhelming cause of his emphysema and severe

obstructive airway disease and that the probability that coal dust had any etiologic

role was miniscule.” Id. at 253. Dr. Farney stated in his deposition “that Mr.

McLean’s COPD, due to emphysema, [wa]s one hundred percent related to his

tobacco smoke exposure and that it d[id] not have anything to do with coal-dust

exposure.” Id. at 254. Dr. Farney also “stated that Mr. McLean’s FEV1 levels would

not typically be associated with occupational exposure to coal mine dust as a surface

miner.” Id.

                                          23
      Dr. Tuteur, who likewise did not examine Mr. McLean and instead reviewed

only the medical records, “opined that Mr. McLean’s respiratory disease was caused

by chronic inhalation of tobacco smoke, not coal mine dust.” Id. at 255. Dr. Tuteur

“cited to studies discussing that exposure to coal mine dust is insignificant when

considering the cause of an average of FEV1 loss.” Id. “Since Mr. McLean was a

cigarette smoking coal miner with advanced [COPD], dominantly emphysema, Dr.

Tuteur concluded that the etiology of the COPD was chronic inhalation of tobacco

smoke not coal mine dust.” Id.

      The ALJ concluded that “the opinions by Drs. Farney and Tuteur [we]re not

consistent with the scientific evidence accepted by the [DOL].” Id. at 256. The ALJ

explained that “the prevailing view of the medical community as expressed by the

[DOL] in the Preamble to its regulations is that the effects of cigarette smoke and

coal dust on [COPD] and chronic bronchitis are additive” and “that dust-induced

emphysema and smoke-induced emphysema occur through similar mechanisms.” Id.

Also, the ALJ noted, the DOL “cited with approval the National Institute of

Occupational Safety and Health (‘NIOSH’) findings ‘that coal miners have an

increased risk of developing COPD’ and that ‘COPD may be detected from

decrements in certain measures of lung function, especially FEV1 and the ratio of

FEV1/FVC.’” Id. (quoting 65 Fed. Reg. 79,943 (Dec. 20, 2000)). “Both Drs. Farney

and Tuteur,” the ALJ noted, “expressed views contrary to these positions.” Id.

      The ALJ also noted that “Drs. Farney and Tuteur” failed to “explain[] why

coal mine dust could not have been a contributing or aggravating factor.” Id. at 257.

                                          24
More specifically, the ALJ concluded that “neither physician explain[ed] or

adequately support[ed] his opinion, that the Miner’s coal mine dust exposure did not

contribute to his respiratory disability, with the science underlying the Preamble,

which stands for the proposition that coal mine dust exposure, even in the absence of

clinical pneumoconiosis, may contribute to an obstructive impairment reflected in a

reduced FEV1 and FEV1/FVC ratio in an additive fashion with smoking.” Id. The

ALJ in turn noted that “under the regulations, coal mine dust need only make a

substantial or significant contribution to an impairment or condition for the condition

to constitute legal pneumoconiosis, and it does not need to be the most significant

cause or factor.” Id. In Mr. McLean’s case, the ALJ noted, Spring Creek’s “experts

have failed to explain why coal mine dust could not have contributed to or

substantially aggravated his condition, even if it was primarily due to cigarette

smoking.” Id.

      Thus, in sum, the ALJ’s findings and decision in this case were case-specific

and confined to the specific flaws in the testimony of Drs. Farney and Tuteur. The

ALJ did not, as Spring Creek argues in its appeal, interpret the Preamble standards as

indicating “that any disabled miner with COPD has legal pneumoconiosis.” Aplt. Br.

at 52. Instead, the ALJ simply recognized, as he was required to do by the Preamble,

(1) “that the effects of cigarette smoke and coal dust on [COPD] and chronic

bronchitis are additive,” (2) “that dust-induced emphysema and smoke-induced

emphysema occur through similar mechanisms,” (3) “that coal miners have an

increased risk of developing COPD,” and (4) “that COPD may be detected from

                                           25
decrements in certain measures of lung function, especially FEV1and the ratio of

FEV1/FVC.” Aplt. App. at 256 (internal quotations omitted). Nor did the ALJ, as

Spring Creek now asserts, fashion new rules “that physicians are unable to use

parameters of pulmonary function studies to determine disease causation” or “that the

Preamble posits that decrements in the FEV1/FVC ratio are always due to coal dust.”

Aplt. Br. at 46 (emphasis in original). Instead, the ALJ simply noted that neither Dr.

Farney nor Dr. Tuteur explained why decrements in Mr. McLean’s FEV1/FVC ratio

were caused solely by his smoking and not at all from his work-related exposure to

coal dust. In short, the ALJ, properly taking into account the medical conclusions

adopted by the DOL in the Preamble (as he was required to do), simply and correctly

pointed out the flaws in the opinions of Drs. Farney and Tuteur, i.e., their absolute

failure to explain why coal dust exposure could not have contributed in some

measure to Mr. McLean’s COPD.

      Spring Creek criticizes the ALJ’s reliance on the testimony from Dr. William

Houser, who testified that Mr. McLean did suffer from legal pneumoconiosis.

According to Spring Creek, Dr. Houser’s ultimate conclusion should have been

“discredit[ed]” because it “was not consistent with the facts of this case.” Aplt. Br. at

51. But Spring Creek mischaracterizes “the facts of this case” in making that

argument. In particular, Spring Creek asserts that Mr. McLean experienced “minimal

dust exposure.” Id. But that is clearly contrary to the findings of the ALJ.

Moreover, Spring Creek’s arguments ignore the medical conclusions in the Preamble,



                                           26
particularly the conclusion that the effects of cigarette smoking and coal dust

exposure are additive—a conclusion that its own doctors effectively ignored.

      Finally, Spring Creek makes a passing reference to the ALJ “confus[ing] the

disability causation definition with legal pneumoconiosis and the burden incumbent

to establish its absence with the ‘rule out’ standard for determining disability is due

to coal dust exposure.” Aplt. Br. at 52. But, contrary to Spring Creek’s arguments,

the ALJ did not require its physician-experts to “rule out” the possibility that Mr.

McLean’s coal dust exposure contributed to his COPD. Instead, the ALJ simply took

those physicians to task for failing to support their proffered opinions that that was

the case. In other words, it was Drs. Farney and Tuteur who opined that coal dust

exposure played no role in Mr. McLean’s COPD, and the ALJ found those opinions

lacking in evidentiary support. The ALJ’s approach to this opinion evidence was not

improper.

      Thus, we conclude that the ALJ did not err in his analysis of the proffered

medical opinions, and that there is no need to remand this case for further

proceedings.

                                                III

      The petition for review is DENIED.




                                           27